FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2022

                                      No. 04-20-00333-CR

                                 EX PARTE Zohair AHMED,

                  From the 290th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR2128A-W1
                           Honorable Jennifer Pena, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice
       On June 15, 2022, this court issued an opinion denying relief in Ex parte Ahmed. On
August 19, 2022, Ahmed filed a motion for extension of time with the Court of Criminal Appeals
for an out-of-time petition for discretionary review. The Court of Criminal Appeals denied the
motion.
       On September 15, 2022, Ahmed filed a motion with this court titled Motion to Correct
Factual Errors as Stated in the Court’s Opinion. In it, Ahmed argues that this court retains
plenary jurisdiction and should review the opinion en banc. Ahmed argues that this court has
made factual errors that require it to issue an amended opinion and prays that this court will sua
sponte reconsider its holding.
        First, we agree that we may correct a clerical error in the judgment or opinion. TEX. R.
APP. P. 19.3(a). To that end, we strike the last sentence of the first Background paragraph: “At
the time of his plea, Ahmed was illegally in the United States.” But Ahmed’s other requested
corrections are either inaccurate, unsupported, or more than mere clerical corrections. See
Westerburg v. W. Royalty Corp., No. 07-15-00082-CV, 2016 WL 5786980, at *1 (Tex. App.—
Amarillo Sept. 21, 2016, no pet.) (mem. op.).
        Because there was no timely motion for either rehearing or reconsideration, our plenary
power over the judgment has expired and we may only correct clerical errors in our opinion or
judgment. See Tex. R. App. P. 19.1, 19.3(a), 49.1, 49.5; Westerburg, 2016 WL 5786980, at *1.
Our authority to grant a request to correct a non-clerical error has expired. See Tex. R. App. P.
19.1, 19.3(a); Westerburg, 2016 WL 5786980, at *1.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court